IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 154 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
FRANK NELLOM,                              :
                                           :
                   Petitioner              :
                                           :


                                      ORDER


PER CURIAM

      AND NOW, this 31st day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.